DETAILED ACTION
In the interest of compact prosecution, the Office initiated an interview with Applicant on April 27th, 2022 and proposed an Examiner’s amendment to remove the 35 U.S.C. 101 and 112(b) rejections and distinguish over the prior art of record. No reply was received after 10 days. Please refer to the attached interview summary.
Claims 1–2 and 5–17 are pending in the present application. Claim 13 is withdrawn.
Claims 1–2 and 7–8 have been amended, claims 5–6 and 9–12 are previously presented, claims 3-4 are canceled, and claims 14–17 are new in the amendment filed on April 7th, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7th, 2022 has been entered.
		
Response to Amendments
The amendments to claims 1–2 and 7–8  and new claims 14–17 filed on April 7th, 2021 are accepted.
The rejections of claims 1–2 and 5–12 under 35 U.S.C. 101 are maintained for the reasons provided below. 
The rejections of claims 1–2, 5–6 and 8–12 under 35 U.S.C. 112(b) are maintained for the reasons provided below. 
Response to Arguments
Applicant' s arguments on pages 8–12 of the Remarks filed on April 7th, 2022 regarding the claims rejections under 35 U.S.C. 101 have been fully considered but are unpersuasive. 
Yoshino teaches “neural networks” which is known as a type of “machine learning” (see Yoshino pg. 1232 col. 2). This neither distinguishes over Yoshino nor overcomes the 101 rejections because it is a form of abstract calculations and modeling.
Regarding Applicant’s arguments on pages 12–13, Applicant appears to apply a circular argument, attempting to clarify that “plasma control inputs are configured to adjust the properties of the plasma”. This is exactly what any plasma control input would do, and does not add any detail as to the structure or composition of the plasma control inputs, therefore they remain a theoretical and abstract idea of control.
The prior art rejections under 102 and 103 are maintained because Applicant still has not distinguished between the primary sensors and the secondary sensors in claim 1.

Claim Objections
Amended claims 1–2 and 7–8 are objected to because the mark-up notation is almost illegible. 
Claim 1 recites, “..a method of controlling a plasma in a nuclear fusion reactor, the nuclear fusion reactor including 
Claim 1 recites, “..determining, using a machine learning algorithm, correlations between readings of the one or more secondary sensors and readings of the one or more primary sensors..”.
Claim 17 recites, “..determining, using a machine learning algorithm, correlations between readings of the one or more secondary sensors and readings of the one or more primary sensors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1–2, 5–12, and 14–16 are rejected under 35 U.S.C. 101.
Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because, although the invention falls under one of the statutory categories of matter (a method), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to the following
Providing an initial control model relating inputs to sensor readings
Controlling the plasma using the plasma control inputs according to the control model
Determining correlations between the sensor readings and the states of the plasma control inputs, and
Adjusting the control model based on the correlations
Controlling the plasma according to the adjusted control model.
All of these actions amount to calculations of an abstract idea using common terms in the field of nuclear fusion such as sensor readings and controlling states of plasma, without significantly more. This judicial exception is not integrated into a practical application because the result of the calculations is further calculations i.e. adjusting the control model. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because controlling the plasma is not a concrete result since how to control it has not been defined in the claim. In addition, the calculation may be performed by a human as part of a normal routine modeling procedure and controlling plasma via software. See for example the publications of Yoshino and Wroblewski, Parsons, Hernandez, and Zheng1 that demonstrate it is prevalent to use control models to control a plasma for nuclear fusion.
Claims 5–12 do not include additional elements that provide any concrete result from the calculations.
Although claim 8 includes additional elements such as initializing the reactor and switching to a power generation mode, this may comprise software functions that do not amount to actually physically changing the reactor state.
It is suggested to add a concrete result for adjusting the control model, such as suggested in the proposed Examiner’s amendment emailed on April 27th, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, there is no recitation in the original disclosure of sensors that monitor the plasma “external” to a vessel.
Regarding claim 16, there is no recitation in the original disclosure of “indirect” sensors as opposed to “direct” sensors.

Claims 1–2, 5–6, 8–12, and 14–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “controlling the plasma using the plasma control inputs”. It is unclear what constitutes “controlling the plasma” because the inputs have not been specified. It is suggested to adopt the proposed Examiner’s amendment to obviate this rejection.
Claim 1 also recites, “a correlation” in “including adding a secondary sensor to the control model when a correlation has been found for that sensor”. A correlation must necessarily relate one thing to another, but it is not clear what “that sensor” is being correlated to.
Claims 2, 5–6, 8–12, and 14–16 are rejected for their dependency on claim 1.
Claim 16 is further rejected because it recites, “wherein the one or more primary sensors are configured to directly monitor the plasma, and wherein the one or more secondary sensors are configured to monitor aspects of the fusion reactor other than the plasma directly”. It is unclear at what point a measurement is considered “indirect”, because it is still a measurement of a physical parameter. It is suggested to use the expression “internal” or “external” to the vessel recited in claim 14.

Claim Rejections - 35 USC § 102
Claims 1–2, 5–7, 14–17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshino, R. (2005). Neural-net predictor for beta limit disruptions in JT-60U. Nuclear fusion, 45(11), 1232. (hereinafter “Yoshino).
Regarding claim 1, Yoshino discloses a method of controlling a plasma in a nuclear fusion reactor, the nuclear fusion reactor including (Fig. 8; pg. 1236 “Input parameters”, magnetic probe, spectrometer signals, neutron detectors…) (pg. 1234: plasma current, toroidal magnetic field are cited as inputs), (Section 3.2 pgs. 1237, Section 4.3 pg. 1239: the primary sensors may be initial primary inputs such as plasma current Ip, the additional input ∆β may be labeled secondary), the method comprising: 
providing an initial control model relating readings of only the primary sensors to control of the plasma control inputs; (Figs. 5,7-8: the primary sensor readings – ie spectrometer signals, neutron detectors etc indicated on pg. 1236, are related to the control inputs like plasma current and toroidal magnetic field discussed on pg. 1234, to provide an initial control model predicting βn or whether or not a plasma disruption will occur; Section 3.2 pgs. 1237, Section 4.3 pg. 1239: the initial control model relates only primary inputs such as plasma current Ip, to control the plasma control inputs) and
performing a control loop comprising: 
controlling the plasma using one or more plasma control inputs in dependence upon the one or more primary sensors and/or one or more secondary sensors according to the control model; (Section 4.2 pg. 1238: In the control model, training is done using a feed-forward neural network, desired plasma stability outputs are calculated by operating the plasma control inputs in the model, Section 4.5 pg. 1240: variations in input parameters, which comprise both the sensors such as neutron detectors, and the control inputs such as the plasma current, are operated to achieve stability); 
determining, using a machine learning algorithm, correlations between readings of the one or more secondary sensors and readings of the one or more primary sensors, and/or between readings of the one or more secondary sensors and states of the plasma control inputs; and (Yoshino pg. 1232 col. 2: neural networks, a type of machine learning, is cited; Section 3.1 pg. 1235, Section 4.4 pg. 1239: input sensor signal readings for plasma stored energy Wdia, plasma current Ip, neutron yield rate Sn, and plasma shape Sp for example, such as shown in Fig. 5, are correlated with states of the plasma control inputs such as target stability and output stability levels- note that from pg. 1238 the stability level is also an output value, but the operator can choose the output value as an input according to pg. 1239 by artificially setting target levels); and 
adjusting the control model based on the correlations determined by the machine learning algorithm, wherein adjusting the control model includes adding a secondary sensor to the control model when a correlation has been found between readings of the one or more secondary sensors and readings of one or more primary sensors, and/or between readings of the one or more secondary sensors and states of the plasma control inputs, (pg. 1239: Iterations, or adjustments, are performed for training of the main network control model. Training is adjusting), (pg. 1239: an additional secondary input ∆β may be added as a correlation);
controlling the plasma according to the adjusted control model (pg. 1232: major disruptions are predicted, then avoided or at least reduced by controlling the plasma through the prediction model; pg. 1242 a false alarm rate was reduced meaning that the plasma was controlled ).
Regarding claim 2, Yoshino discloses the method according to claim 1, wherein adjusting the control model includesone or more of: adjusting weightings of one or more primary sensors and/or one or more secondary sensors within the control model on the basis of the determined correlations (Section 3.1 pgs. 1235-1236); and removing one or more primary sensors and/or one or more secondary sensors from the control model if it is determined that there is no longer sufficient correlation between that sensor and other primary sensors or secondary sensors and/or the plasma control inputs (Section 3.2 pgs. 1237: some input sensors did not work well as a stability indicator.  These would have presumably been removed).
Regarding claim 5, Yoshino discloses the method according to claim 3, wherein the primary sensors comprise any one or more of: magnetic diagnostics; spectroscopic instruments; optical sensors; bolometric systems; microwave diagnostics (Figs. 5,7-8; pg. 1236 section 3.2(e): the primary sensor readings may correspond to spectrometer signals, etc).
Regarding claim 6, Yoshino discloses the method according to claim 3, wherein the secondary sensors comprise any one or more of: stress sensors; strain sensors; microphones; vibration sensors; temperature sensors; and neutron detectors (Figs. 5,7-8, pg. 1236 section 3.2(g): the secondary sensor readings may correspond to neutron detectors etc).
Regarding claim 7, Yoshino discloses the method according to claim 1, wherein the plasma control inputs comprise any one or more of: magnetic field coils; poloidal field coils; toroidal field coils; a heating system; a current drive system; and a fuel input (Fig. 8, pg. 1234: plasma current, toroidal magneic field are cited as inputs).
Regarding claim 14, Yoshino discloses the method according to claim 1, wherein the one or more primary sensors are configured to monitor the plasma within a plasma vessel , and wherein the one or more secondary sensors are configured to monitor aspects of the fusion reactor that are external to the plasma vessel (pg. 1232 section 3.2 (e),(g): primary sensors may be the spectroscope, whereas secondary sensors may be the neutron flux detector that does not have to be placed within a vessel).

Regarding claim 15, Yoshino discloses the method according to claim 14, wherein the one or more secondary sensors are configured to monitor at least one selected from the group consisting of structural stresses, structural strains, temperature of a superconducting magnet, noise, and neutron flux (Yoshino Figs. 5,7-8, pg. 1236 section 3.2(g): neutron flux is measured).

Regarding claim 16, Yoshino discloses the method according to claim 1, wherein the one or more primary sensors are configured to directly monitor the plasma, and wherein the one or more secondary sensors are configured to monitor aspects of the fusion reactor other than the plasma directly (pg. 1232 section 3.2 (e),(g): primary sensors may be the spectroscope, whereas secondary sensors may be the neutron flux detector that does not have to be placed directly adjacent to a plasma).
Regarding claim 17, please refer to the rejection of  claim 1 regarding essentially the same limitations, excepting the additional limitations: Yoshino discloses
controlling the position, temperature, current, density and/or shape of the plasma using the plasma control inputs in dependence upon the one or more primary and/or one or more secondary sensors according to the control model, (pg. 1236: plasma shape, electron density, temperature and current are cited)
controlling the position, temperature and/or current of the plasma based on the adjusted control model (pg. 1232: major disruptions are predicted, then avoided or at least reduced by controlling the plasma through the prediction model; pg. 1242 a false alarm rate was reduced meaning that the plasma was controlled).
	
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino.
Regarding claim 10, Yoshino discloses the method according to claim 1, however although Yoshino discloses a tokamak reactor, Yoshino fails to disclose a spherical tokamak reactor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a spherical tokamak in the control model of Yoshino for the tokamak. The same types of reactor characteristics are input by Yoshino, such as currents and magnetic fields, spectrometer and neutron sensor inputs, etc. One would have expected Yoshino’s model to work equally well with a spherical tokamak reactor for the purpose of achieving plasma stability.
Claims 8–9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Zheng W. et al. 2018. “Hybrid neural network for density limit disruption prediction and avoidance on J-TEXT tokamak”, Nucl. Fusion 58, 056016 (hereinafter “Zheng”).
Regarding claim 8, Yoshino discloses the method according to claim 1, but does not teach initialising the reactor and then switching to a power generation mode.
Zheng teaches applying a method similar to claim 1 for a fusion reactor, further comprising initialising the reactor in a low neutron production mode, and switching to a power generation mode following a training period (Zheng pg. 8 Col. 2: a switch is used to turn on and off training for feedback control prior to normal operation). 
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Zheng to Yoshino. In this manner, the results from the control model may be used in real-time for more accurate modeling and disruption avoidance.

Regarding claim 9, Yoshino modified by Zheng discloses the method according to claim 8, wherein the training period finishes: after a predetermined time has elapsed; or when a given accuracy and/or confidence level of the control model has been achieved (Yoshino Section A.2-A.3 pg. 1244: after initial iterations, a second step training is done. Thousands of iterations are performed until the false alarm rate for non-disrupted shots is 100% accurate).

Claims 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Alfred Wong, US 20170358371 A1 (hereinafter “Wong”).	
Regarding claim 11, Yoshino discloses a controller for a nuclear fusion reactor, however although Yoshino refers to using the disclosed control model during tokamak reactor operation (see Section 1 pg. 1234), Yoshino is silent as to a controller performing this model.
the controller being configured to interface with sensors and plasma control inputs of the nuclear fusion reactor, and to perform the method according to claim 1 (Wong para. 239: a controller may use machine learning to improve its decisions).
In view of Wong’s suggestion to use machine learning over time, combined with Yoshino’s suggestion to apply the control model in real-time, it would have been obvious to one of ordinary skill to apply Wong’s controller to interface with the sensor and plasma control inputs of Yoshino for the purpose of the reactor becoming more efficient over time, according to Wong para. 239.

Regarding claim 12, Yoshino fails to disclose a non-transitory computer-readable medium storing instructions that, when executed by a controller for a nuclear fusion reactor, cause the controller to perform the method according to claim 1. However Wong teaches that a controller may be used (Wong para. 239: a controller may use machine learning to improve its decisions). It would have been obvious to one of ordinary skill that such a controller would normally require non-transitory computer-readable medium storing instructions (please refer to the same obviousness motivation of claim 11).

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to the List of References Cited, form 892.